TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00551-CR




                                      Monty McKee, Appellant

                                                   v.

                                    The State of Texas, Appellee


        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
          NO. 007002, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING




                 Appellant=s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a). The

appeal is dismissed.




                                                Jan P. Patterson, Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed on Appellant=s Motion

Filed: November 7, 2002

Do Not Publish